Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 19 November 2021, and IDS, filed 19 November 2021.

2. 	Claims 1-21 are pending.  Claims 1, 10, and 16 are independent claims.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 19 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-5, 7, 9-13, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Publication 2018/0088764 A1) in view of Nicholas (U.S. Publication 2015/0278182 A1).
As per independent claim 1, Lu teaches a method (See Lu, Abstract) comprising:
at a device with one or more processors, non-transitory memory, a display, and one or more input devices (See Lu, paragraphs 0012-0020):
while displaying content on the display, detecting, via the one or more input devices, a screenshot input (See Lu, Figure 1, element 101, and paragraphs 0048-0049, describing when a screenshot operation instruction is detected, a screenshot of a current displayed page is taken and a screenshot image corresponding to the current displayed page is generated);
in response to detecting the screenshot input:
capturing a first screenshot of at least a portion of the content; and displaying a representation of the first screenshot on the display (See Lu, Figure 1, element 102, claim 1, and paragraphs 0056-0057, describing generating a preview image corresponding to the screenshot image and displaying the preview image at a predetermined position on the display screen);
detecting, via the one or more input devices, a selection input directed to the representation of the first screenshot (See Lu, paragraphs 0069-0071, and claim 7, describing detecting an input directed to the preview image, such as a drag operation).
Lu does not teach expressly:
in response to detecting the selection input directed to the representation of the first screenshot and in accordance with a determination that the representation of the first screenshot corresponds to multiple screenshots, displaying, on the display, a screenshot editing user interface for editing the multiple screenshots; and while in the screenshot editing interface for editing the multiple screenshots: displaying a representation of the first screenshot; while displaying the representation of the first screenshot, detecting, via the one or more input devices, a navigation input; and
in response to detecting the navigation input, replacing at least a portion of the representation of the first screenshot with a representation of a second screenshot,
however, Nicholas teaches these limitations (See Nicholas, Figure 27A, Figure 28A, and paragraph 0119, describing detecting a selection of multiple screenshots and displaying the multiple screenshots in an editing interface; paragraphs 0064, 0093, and 0122, and Figure 28B, describing responding to a navigation input by replacing the displayed screenshot or portion thereof).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the display, navigation, and editing interfaces between multiple screenshots of Nicholas with the detection of an input selection of Lu.  The motivation for doing so would have been to sort and display a number of edited screenshots in such a manner as to accommodate the user’s needs with regard to the displayed content, as taught by Nicholas (See Nicholas, paragraph 0065).  
Therefore, it would have been obvious to combine Nicholas with Lu for the benefit of sorting and displaying a number of edited screenshots in such a manner as to accommodate the user’s needs with regard to the displayed content to obtain the invention as specified in claim 1.
As per dependent claim 2, Lu and Nicholas teach the limitations of claim 1 as described above.  Lu and Nicholas also teach in response to detecting the selection input directed to the representation of the first screenshot and in accordance with a determination that the representation of the first screenshot corresponds to a single screenshot, displaying, on the display, a screenshot editing user interface for editing the single screenshot (See Nicholas, paragraphs 0116-0117, 0109, and Figure 27B, describing displaying a single editing interface in response to the selection of a single screenshot image).  The motivation to combine Nicholas with Lu remains as noted above with regard to claim 1.
As per dependent claim 3, Lu and Nicholas teach the limitations of claim 1 as described above.  Lu and Nicholas also teach wherein the screenshot editing interface for editing the multiple screenshots includes a representation of the first screenshot and at least a portion of a representation of the second screenshot (See Nicholas, Figure 27A and paragraph 0108, describing an editing interface including a representation of a first screenshot and at least a portion of a second screenshot).  The motivation to combine Nicholas with Lu remains as noted above with regard to claim 1.
As per dependent claim 4, Lu and Nicholas teach the limitations of claim 1 as described above.  Lu and Nicholas also teach wherein the screenshot editing interface for editing the multiple screenshots includes an affordance for performing an operation associated with the multiple screenshots (See Nicholas, paragraph 0067, describing performing operations on multiple screenshots). The motivation to combine Nicholas with Lu remains as noted above with regard to claim 1.
As per dependent claim 5, Lu and Nicholas teach the limitations of claim 1 as described above.  Lu and Nicholas also teach wherein the screenshot editing interface for editing the multiple screenshots includes an affordance for performing an operation associated with one screenshot but not other screenshots (See Nicholas, paragraph 0067, describing performing operations on a single screenshot).  The motivation to combine Nicholas with Lu remains as noted above with regard to claim 1.
As per dependent claim 7, Lu and Nicholas teach the limitations of claim 1 as described above.  Lu and Nicholas also teach wherein the representation of the first screenshot corresponds to a thumbnail of the first screenshot (See Lu, paragraph 0057).
As per dependent claim 9, Lu and Nicholas teach the limitations of claim 1 as described above.  Lu and Nicholas also teach wherein the representation of the first screenshot includes a representation of at least a portion of a second screenshot according to a determination that multiple screenshots have been captured (See Nicholas, paragraphs 0069-0070, and Figure 14, describing displaying a portion of a second screenshot based on determining that there are multiple screenshots captured).  The motivation to combine Nicholas with Lu remains as noted above with regard to claim 1.
As per independent claim 10, Lu teaches an electronic device (See Lu, Figure 10) comprising:
one or more processors; non-transitory memory; a display; one or more input devices; and one or more programs, wherein the one or more programs are stored in the non- transitory memory and configured to be executed by the one or more processors… (See Lu, paragraphs 0012-0020).
Independent claim 10 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 11, Lu and Nicholas teach the limitations of claim 10 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 12, Lu and Nicholas teach the limitations of claim 10 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 13, Lu and Nicholas teach the limitations of claim 10 as described above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per dependent claim 15, Lu and Nicholas teach the limitations of claim 10 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 9 above, and is additionally rejected along the same rationale as used in the rejection of claim 9.
As per independent claim 16, Lu teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions… (See Lu, paragraphs 0012-0020).
Independent claim 16 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 17, Lu and Nicholas teach the limitations of claim 16 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 18, Lu and Nicholas teach the limitations of claim 16 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 19, Lu and Nicholas teach the limitations of claim 16 as described above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 7 above, and is additionally rejected along the same rationale as used in the rejection of claim 7.
As per dependent claim 21, Lu and Nicholas teach the limitations of claim 16 as described above.  Claim 21 additionally incorporates substantially similar subject matter as that of claim 9 above, and is additionally rejected along the same rationale as used in the rejection of claim 9.


5.	Claim(s) 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Publication 2018/0088764 A1) in view of Nicholas (U.S. Publication 2015/0278182 A1), as applied to claims 1, 10, and 16 above, and further in view of Halsted (U.S. Publication 2009/0148065 A1).
	As per dependent claim 8, Lu and Nicholas teach the limitations of claim 1 as described above.  Lu and Nicholas do not teach expressly wherein the representation of the first screenshot corresponds to a representation of a stack of screenshots according to a determination that multiple screenshots have been captured, however, Halsted teaches this limitation (See Halsted, paragraph 0038, describing converting video images into stacks of frames).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the stacking of displayed content of Halsted with the multiple screenshots of Lu and Nicholas.  The motivation for doing so would have been to condense the display of the captured screenshots such as to accommodate user devices with smaller display areas.  Therefore, it would have been obvious to combine Halsted with Lu and Nicholas for the benefit of condensing the display of the captured screenshots such as to accommodate user devices with smaller display areas to obtain the invention as specified in claim 8.
As per dependent claim 14, Lu and Nicholas teach the limitations of claim 10 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per dependent claim 20, Lu and Nicholas teach the limitations of claim 16 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.


6. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter
7.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Bao (U.S. Publication 2018/0316784 A1) discloses an electronic device and display screen including a low-frequency display sub-area.
	- Hagiwara (U.S. Publication 2015/0130981 A1) discloses controlling the display of a plurality of data and individually displaying a series of images.
	- Thapilyal (U.S. Patent 9,779,389 B2) discloses generation of screenshots for a visual summary of an online meeting.
- Imai (U.S. Patent 8,823,829 B2) discloses image capture with adjustment of imaging properties at transitions between regions.
- Reid (U.S. Patent 7,478,327 B1) discloses a unified capture and process interface.	


9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176